21 F.3d 429NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Albert L. JONES, Defendant-Appellant.
No. 93-5746.
United States Court of Appeals, Sixth Circuit.
April 15, 1994.

Before:  KEITH, MARTIN, Circuit Judges, and KROPANSKY, Senior Circuit Judge.
PER CURIAM:


1
Appellant-Defendant Albert L. Jones ("Jones") appeals his conviction and sentence following his guilty plea to possession with intent to distribute cocaine, in violation of 21 U.S.C. Sec. 841(a)(1).  For the reasons stated below, we AFFIRM.

I.

2
In September 1991, the federal grand jury for the Western District of Tennessee indicted Jones for possession of cocaine with intent to distribute, in violation of 21 U.S.C. Sec. 841(a)(1).  At his arraingment, Jones entered a not guilty plea.  Later, in October 1992, Jones changes his plea to guilty.  In May 1993, the district court sentenced Jones to eighty-seven (87) months imprisonment.  This timely appeal followed.

II.

3
Jones contends the district abused its discretion by sentencing him to 87 months imprisonment when the applicable Sentencing Guideline range was 70 to 87 months imprisonment.  We disagree.


4
Recently, this court held unless an appellant raises a constitutional question, we lack jurisdiction to review any sentence within the applicable guideline range.   United States v. Lovins, 993 F.2d 1244 (6th Cir.1993).  Here, Jones pled guilty to possession of approximately four kilograms of cocaine with intent to distribute, subjecting him to a base offense level of 30.  The district court reduced the base offense level to 27 for acceptance of responsibility.  Thus, the applicable sentencing guideline range was 70 to 87 months imprisonment.  Because the sentence is within the applicable guideline range and Jones does not raise a constitutional question, we may not review the sentence.

III.

5
For the reasons stated above, we AFFIRM Jones' conviction and sentence imposed the Honorable Julia Gibbons, United States District Judge for the Western District of Tennessee.